
	
		II
		111th CONGRESS
		2d Session
		S. 3568
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 12, 2010
			Mr. Nelson of Florida
			 (for himself, Mr. Cornyn, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Trade Act of 1974 to create a
		  Citrus Disease Research and Development Trust Fund to support research on
		  diseases impacting the citrus industry, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Citrus Disease Research and
			 Development Trust Fund Act of 2010.
		2.Findings and purposes
			(a)FindingsCongress finds that—
				(1)duties collected on imports of citrus and
			 citrus products have ranged from $50,000,000 to $87,000,000 annually since
			 2004, and are projected to increase, as United States production declines due
			 to the effects of huanglongbing (also known as HLB or
			 citrus greening disease) and imports increase in response to the
			 shortfall in the United States;
				(2)in cases involving other similarly situated
			 agricultural commodities, notably wool, the Federal Government has chosen to
			 divert a portion of the tariff revenue collected on imported products to
			 support efforts of the domestic industry to address challenges facing the
			 industry;
				(3)citrus and citrus products are a highly
			 nutritious and healthy part of a balanced diet;
				(4)citrus production is an important part of
			 the agricultural economy in Florida, California, Arizona, and Texas;
				(5)in the most recent years preceding the date
			 of enactment of this Act, citrus fruits have been produced on 900,000 acres,
			 yielding 11,000,000 tons of citrus products with a value at the farm of more
			 than $3,200,000,000;
				(6)the commercial citrus sector employs
			 approximately 110,000 people and contributes approximately $13,500,000,000 to
			 the United States economy;
				(7)the United States citrus industry has
			 suffered billions of dollars in damage from disease and pests, both domestic
			 and invasive, over the decade preceding the date of enactment of this Act,
			 particularly from huanglongbing;
				(8)huanglongbing threatens the entire United
			 States citrus industry because the disease kills citrus trees;
				(9)as of the date of enactment of this Act,
			 there are no cost effective or environmentally sound treatments available to
			 suppress or eradicate huanglongbing;
				(10)United States citrus producers working with
			 Federal and State governments have devoted tens of millions of dollars toward
			 research and efforts to combat huanglongbing and other diseases and pests, but
			 more funding is needed to develop and commercialize disease and pest
			 solutions;
				(11)although imports constitute an increasing
			 share of the United States market, importers of citrus products into the United
			 States do not directly fund production research in the United States;
				(12)disease and pest suppression technologies
			 require determinations of safety and solutions must be commercialized before
			 use by citrus producers;
				(13)the complex processes involved in discovery
			 and commercialization of safe and effective pest and disease suppression
			 technologies are expensive and lengthy and the need for the technologies is
			 urgent; and
				(14)research to develop solutions to suppress
			 huanglongbing, or other domestic and invasive pests and diseases will benefit
			 all citrus producers and consumers around the world.
				(b)PurposesThe purposes of this Act are—
				(1)to authorize the establishment of a trust
			 funded by certain tariff revenues to support scientific research, technical
			 assistance, and development activities to combat citrus diseases and pests,
			 both domestic and invasive, harming the United States; and
				(2)to require the President to notify the
			 chairperson and ranking member of the Committee on Finance of the Senate and
			 the Committee on Ways and Means of the House of Representatives before entering
			 into any trade agreement that would decrease the amount of duties collected on
			 imports of citrus products to less than the amount necessary to provide the
			 grants authorized by section 1001(d) of the Trade Act of 1974, as added by
			 section 3(a) of this Act.
				(c)Effect on other activitiesNothing in this Act restricts the use of
			 any funds for scientific research and technical activities in the United
			 States.
			3.Citrus disease research and development
			 trust fund
			(a)In generalThe Trade Act of 1974 (19 U.S.C. 2102 et
			 seq.) is amended by adding at the end the following:
				
					XCitrus Disease Research and Development
				Trust Fund
						1001.Citrus Disease Research and Development
				Trust Fund
							(a)EstablishmentThere is established in the Treasury of the
				United States a trust fund to be known as the Citrus Disease Research
				and Development Trust Fund (in this section referred to as the
				Trust Fund), consisting of such amounts as may be transferred to
				the Trust Fund under subsection (b)(1) and any amounts that may be credited to
				the Trust Fund under subsection (c)(2).
							(b)Transfer of amounts
								(1)In generalSubject to paragraph (2), the Secretary of
				the Treasury shall transfer to the Trust Fund amounts that are attributable to
				the duties collected on articles that are citrus and citrus products
				classifiable under chapters 8, 20, 21, 22, and 33 of the Harmonized Tariff
				Schedule of the United States.
								(2)LimitationThe amount transferred to the Trust Fund
				under paragraph (1) in any fiscal year may not exceed the lesser of—
									(A)an amount equal to 1/3
				of the amount attributable to the duties received on articles described in
				paragraph (1); or
									(B)$30,000,000.
									(c)Investment of Trust Fund
								(1)In generalThe Secretary of the Treasury shall invest
				such portion of the Trust Fund as is not, in the Secretary's judgment, required
				to meet current withdrawals. Such investments may be made only in
				interest-bearing obligations of the United States or in obligations guaranteed
				as to both principal and interest by the United States. For such purpose, such
				obligations may be acquired on original issue at the issue price or by purchase
				of outstanding obligations at the market price. Any obligation acquired by the
				Trust Fund may be sold by the Secretary of the Treasury at the market
				price.
								(2)Interest and proceeds from sale or
				redemption of obligationsThe
				interest on, and the proceeds from the sale or redemption of, any obligations
				held in the Trust Fund shall be credited to and form a part of the Trust
				Fund.
								(d)Availability of amounts from Trust
				FundFrom amounts available
				in the Trust Fund (including any amounts not obligated in previous fiscal
				years), the Secretary of Agriculture is authorized to provide grants to the
				Citrus Research and Development Board established under section 4 of the
				Citrus Disease Research and Development Trust
				Fund Act of 2010.
							(e)Reports to CongressNot later than January 15, 2011, and each
				year thereafter until the year after the termination of the Trust Fund, the
				Secretary of the Treasury, in consultation with the Secretary of Agriculture,
				shall prepare and submit to Congress a report on the financial condition and
				the results of the operations of the Trust Fund, including—
								(1)a description of the use and amounts of the
				grants provided under subsection (d) during the preceding fiscal year;
				and
								(2)a description of the condition and
				operations of the Trust Fund for the current fiscal year.
								(f)Sunset provisionThe Trust Fund shall terminate on December
				31 of the fifth full calendar year that begins after the year of the date of
				the enactment of this Act and all amounts in the Trust Fund on such date shall
				be transferred to the general fund of the Treasury.
							1002.Reports required before entering into
				certain trade agreementsThe
				President shall notify the chairperson and ranking member of the Committee on
				Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives not later than 90 days before entering into a trade agreement
				if the President determines that entering into the trade agreement could
				result—
							(1)in a decrease in the amount of duties
				collected on articles that are citrus and citrus products classifiable under
				chapters 8, 20, 21, 22, and 33 of the Harmonized Tariff Schedule of the United
				States; and
							(2)in a decrease in the amount of funds being
				transferred into the Citrus Disease Research and Development Trust Fund under
				section 1001 so that amounts available in the Trust Fund are insufficient to
				provide the grants authorized by subsection (d) of that
				section.
							.
			(b)Clerical amendmentThe table of contents for the Trade Act of
			 1974 is amended by adding at the end the following:
				
					
						TITLE X—Citrus Disease Research and Development Trust
				Fund
						Sec. 1001. Citrus Disease Research and Development Trust
				Fund.
						Sec. 1002. Reports required before entering into certain trade
				agreements.
					
					.
			4.Citrus disease research and development
			 board
			(a)PurposeThe purpose of this section is to establish
			 an orderly procedure for the development of an effective and coordinated
			 program of research and product development relating to—
				(1)scientific research concerning diseases and
			 invasive pests, both domestic and invasive, afflicting the citrus industry;
			 and
				(2)support for the dissemination and
			 commercialization of relevant information, techniques, and technologies
			 discovered pursuant to research funded through the Citrus Disease Research and
			 Development Trust Fund established under section 1001 of the Trade Act of 1974,
			 as added by section 3(a) of this Act, or through other research projects
			 intended to solve problems caused by citrus production diseases and invasive
			 pests.
				(b)DefinitionsIn this section:
				(1)BoardThe term Board means the
			 Citrus Research and Development Board established under this section.
				(2)Citrus
					(A)In generalThe term citrus means edible
			 fruit of the family Rutaceae, commonly called citrus.
					(B)InclusionThe term citrus includes all
			 citrus hybrids that are produced for commercial purposes in the United
			 States.
					(3)Conflict of interestThe term conflict of interest
			 means a situation in which a member or employee of the Board has a direct or
			 indirect financial interest in a person that performs a service for, or enters
			 into a contract with, the Board for anything of economic value.
				(4)DepartmentThe term Department means the
			 Department of Agriculture.
				(5)OrderThe term order means the
			 citrus research and development order issued under this section.
				(6)PersonThe term person means any
			 individual, group of individuals, firm, partnership, corporation, joint stock
			 company, association, cooperative, or other legal entity.
				(7)ProducerThe term producer means any
			 person that is engaged in the domestic production and commercial sale of citrus
			 in the United States.
				(8)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(c)Issuance of orders
				(1)In general
					(A)IssuanceSubject to paragraph (2), the Secretary
			 shall issue an order applicable to domestic citrus producers.
					(B)ScopeAny order shall be national in
			 scope.
					(C)Single orderNot more than 1 order relating to the
			 purposes of this section shall be in effect at any 1 time.
					(2)Procedures
					(A)Publication of proposalNot later than 60 days after the date of
			 enactment of this Act, the Secretary shall publish a proposed order and give
			 notice and opportunity for public comment on the proposed order.
					(B)Issuance of order
						(i)In generalAfter notice and opportunity for public
			 comment in accordance with subparagraph (A), the Secretary shall issue the
			 order, taking into consideration the comments received and including in the
			 order such provisions as are necessary to ensure that the order is in
			 conformity with this section.
						(ii)Effective
			 dateThe order shall become
			 effective not later than 45 days after the date of issuance.
						(3)Amendments
					(A)In generalThe Secretary may periodically amend the
			 order.
					(B)Applicability of ActAny provisions of this Act that are
			 applicable to the order shall be applicable to any amendment to the
			 order.
					(d)Required terms in order
				(1)In generalThe order shall contain the terms specified
			 in this subsection.
				(2)Citrus board
					(A)Establishment and membership
						(i)EstablishmentThe order shall provide for the
			 establishment of a Citrus Research and Development Board, consisting of 9
			 members, to administer the order.
						(ii)MembershipThe order shall provide that members of the
			 Board shall be appointed by the Secretary from nominations submitted in
			 accordance with this paragraph.
						(B)Distribution of appointmentsThe order shall provide that the membership
			 of the Board shall consist of—
						(i)5 members who are domestic producers of
			 citrus in Florida;
						(ii)3 members who are domestic producers of
			 citrus in Arizona or California; and
						(iii)1 member who is a domestic producer of
			 citrus in Texas.
						(C)Nomination processThe order shall provide that—
						(i)2 nominees shall be submitted for each
			 appointment to the Board; and
						(ii)nominations for each appointment of a
			 producer from a State identified in subparagraph (B)(i) shall be made by the
			 domestic producers in that State through an appointment process that uses
			 nominations from any organization—
							(I)the members of which consist of citrus
			 producers; and
							(II)that is in existence on the date of
			 enactment of this Act; and
							(iii)in any case in which producer organizations
			 fail to nominate individuals for an appointment to the Board, the Secretary may
			 appoint an individual to fill the vacancy on a basis provided in the order or
			 other regulations of the Secretary.
						(D)AlternatesThe order shall provide for the selection
			 of alternate members of the Board by the Secretary in accordance with
			 procedures specified in the order.
					(E)TermsThe order shall provide that each term of
			 appointment to the Board shall be for 5 years.
					(F)Disqualification from Board
			 serviceThe order shall
			 provide that if a member or alternate of the Board who was appointed as a
			 domestic producer ceases to belong to the group for which the member was
			 appointed, the member or alternate shall be disqualified from serving on the
			 Board.
					(G)Manner of filling vacancyA vacancy arising as a result of
			 disqualification or any other reason before the expiration of the term of
			 office of an incumbent member or alternate of the Board shall be filled in a
			 manner provided in the order.
					(H)CompensationThe order shall provide that members and
			 alternates of the Board shall serve without compensation, but shall be
			 reimbursed for the reasonable expenses incurred in performing duties as members
			 or alternates of the Board.
					(3)General responsibilities of the
			 BoardThe order shall define
			 the general responsibilities of the Board, which shall include the
			 responsibilities—
					(A)to administer the order in accordance with
			 the order;
					(B)to meet, organize, and select from among
			 the members of the Board a chairperson, other officers, and committees and
			 subcommittees, as the Board determines to be appropriate;
					(C)to recommend to the Secretary rules and
			 regulations to effectuate the order;
					(D)to employ such persons as the Board
			 determines are necessary, and set the compensation and define the duties of the
			 persons;
					(E)(i)to develop budgets for the implementation
			 of the order and submit the budgets to the Secretary for approval under
			 paragraph (4); and
						(ii)to propose and develop (or receive and
			 evaluate), approve, and submit to the Secretary for approval under paragraph
			 (4) plans or projects for citrus research, including with any private or public
			 research entities the Board determines to be consistent with the purposes of
			 this section;
						(F)(i)to implement plans and projects for citrus
			 research in accordance with paragraph (4); or
						(ii)to contract or enter into agreements with
			 appropriate persons to implement the plans and projects under paragraph (5),
			 and pay the costs of the implementation, or contracts and agreement, with funds
			 received under this Act;
						(G)to evaluate ongoing and completed plans and
			 projects for citrus research in accordance with the order;
					(H)to receive, investigate, and report to the
			 Secretary complaints of violations of the order;
					(I)to recommend to the Secretary amendments to
			 the order;
					(J)to invest, pending disbursement under a
			 plan or project, funds collected through this Act (including income from the
			 funds) only in—
						(i)obligations of the United States or any
			 agency of the United States;
						(ii)general obligations of any State or any
			 political subdivision of a State;
						(iii)any interest-bearing account or certificate
			 of deposit of a bank that is a member of the Federal Reserve System; or
						(iv)obligations fully guaranteed as to
			 principal and interest by the United States;
						(K)to borrow funds necessary for the startup
			 expenses of the order; and
					(L)to provide the Secretary such information
			 as the Secretary may require.
					(4)Budgets; plans and projects
					(A)Submission of budgets; plans and
			 projects
						(i)Submission of budgetsThe order shall require the Board to submit
			 to the Secretary for approval, budgets, on a fiscal year basis, showing the
			 anticipated expenses and disbursements of the Board in the implementation of
			 the order, including the projected costs of citrus research.
						(ii)Submission of plans and
			 projectsThe order shall
			 require the Board to submit to the Secretary for approval proposed plans or
			 projects for citrus research, as described under subparagraph (B).
						(iii)Affirmative support requiredA budget, plan, or project may not be
			 submitted by the Board for recommendation to the Secretary without the
			 affirmative support of at least 7 members of the Board.
						(B)Plans and projectsThe order shall provide for—
						(i)the establishment, implementation,
			 administration, and evaluation of plans and projects for scientific research
			 described in subsection (a);
						(ii)the dissemination of information acquired
			 through the plans and projects; and
						(iii)the disbursement of such funds as are
			 necessary to carry out this subparagraph.
						(C)Intellectual property rightsThe order shall provide that the Board may
			 enter into an agreement for the allocation of any intellectual property rights
			 that may arise from research undertaken pursuant to this section or that relate
			 to the commercialization of technologies that further the purposes of this
			 Act.
					(D)Approval by Secretary
						(i)In generalA budget, plan, or project for citrus
			 research may not be implemented prior to approval of the budget, plan, or
			 project by the Secretary.
						(ii)NotificationNot later than 45 days after receipt of a
			 budget, plan, or project under this section, the Secretary shall notify the
			 Board as to whether the Secretary approves or disapproves the budget, plan, or
			 project.
						(iii)Presumptive approvalIf the Secretary fails to provide notice in
			 accordance with clause (ii) before the end of the 45-day period, the budget,
			 plan, or project shall be considered to be approved and may be implemented by
			 the Board.
						(iv)Failure to recommend a budgetIf the Board fails to recommend a budget,
			 the Secretary shall establish a budget for the Board.
						(5)Contracts and agreements
					(A)Research plans and projects
						(i)In generalTo ensure the efficient use of funds, the
			 order shall provide that the Board, with the approval of the Secretary, may
			 enter into contracts or agreements with public or private entities for—
							(I)the implementation of a plan or project for
			 citrus research; and
							(II)the payment of the cost of the contract or
			 agreement with funds received by the Board under the order.
							(ii)RequirementsThe order shall provide that any contract
			 or agreement entered into under this subparagraph shall provide that—
							(I)the contracting or agreeing party shall
			 develop and submit to the Board a plan or project and a budget that includes
			 the estimated costs to be incurred for the plan or project;
							(II)the plan or project shall become effective
			 on the approval of the Secretary; and
							(III)the contracting party or agreeing party
			 shall—
								(aa)keep accurate records of all transactions
			 of the party;
								(bb)account for funds received and expended;
			 and
								(cc)make periodic reports to the Board of
			 activities conducted; and
								(IV)make such other reports as the Board or the
			 Secretary shall require.
							(B)Other contracts and agreements
						(i)In generalThe order shall provide that the Board,
			 with the approval of the Secretary, may enter into a contract or agreement for
			 administrative services.
						(ii)TermsAny contract or agreement entered into
			 under clause (i) shall include term comparable to the terms described in
			 subparagraph (A)(ii), as determined by the Secretary.
						(6)Books and records of Board
					(A)In generalThe order shall require the Board—
						(i)to maintain such books and records as the
			 Secretary may require, to be made available to the Secretary for inspection and
			 audit;
						(ii)to prepare and submit to the Secretary such
			 periodic reports as the Secretary may require; and
						(iii)to account for the receipt and disbursement
			 of all funds entrusted to the Board.
						(B)Audits
						(i)In generalThe Board shall have the books and records
			 of the Board audited by an independent auditor at the end of each fiscal
			 year.
						(ii)ReportThe Board shall submit to the Secretary a
			 report of each audit under clause (i).
						(7)Control of administrative costs
					(A)System of cost controlsThe order shall provide that the Board
			 shall, as soon as practicable after the order becomes effective and after
			 consultation with the Secretary and other appropriate persons, implement a
			 system of cost controls based on normally accepted business practices that
			 will, to the maximum extent practicable—
						(i)ensure that the costs incurred by the Board
			 in administering the order in any fiscal year do not exceed the projected level
			 of funds disbursed to the Board for that fiscal year; and
						(ii)cover the minimum administrative activities
			 and personnel needed—
							(I)to properly administer and enforce the
			 order; and
							(II)to conduct, supervise, and evaluate plans
			 and projects under the order.
							(B)Use of existing personnel and
			 facilitiesThe Board shall
			 use, to the maximum extent practicable, the resources, staffs, and facilities
			 of organizations in existence as of the date of enactment of this Act, in
			 accordance with paragraph (5)(A)(i).
					(8)Use of fundsThe order shall provide that funds
			 disbursed to the Board shall be used—
					(A)to pay costs incurred in implementing and
			 administering the order, with provision for a reasonable reserve; and
					(B)to cover the administrative costs incurred
			 by the Secretary in carrying out this section.
					(9)Reimbursement of Secretary
			 expensesThe order shall
			 provide for reimbursing the Secretary for administrative costs incurred by the
			 Secretary for supervisory work of up to 2 employee years after an order or
			 amendment to any order has been issued and made effective.
				(10)Prohibition on use of funds to influence
			 governmental action
					(A)In generalExcept as otherwise provided in
			 subparagraph (B), the order shall prohibit any funds collected by the Board
			 under the order from being used in any manner for the purpose of influencing
			 legislation or government action or policy.
					(B)ExceptionSubparagraph (A) shall not apply to the
			 development or recommendation of amendments to the order.
					(11)Prohibition of conflict of
			 interestThe Board may not
			 engage in, and shall prohibit the employees and agents of the Board from
			 engaging in, any action that would be a conflict of interest.
				(12)Consultations with scientific
			 experts
					(A)In generalThe order shall provide that the Board may
			 seek advice from and consult with experts from institutions of higher
			 education, government, and industry to assist in the development of research
			 plans and projects consistent with the purposes of this section.
					(B)Special committees
						(i)In generalFor purposes described in subparagraph (A),
			 the order shall authorize the appointment of special committees composed of
			 persons other than Board members.
						(ii)ConsultationA committee appointed under clause (i)
			 shall consult directly with the Board.
						(C)CompensationThe order shall authorize the Board to
			 provide compensation to the experts and persons described in subparagraphs (A)
			 and (B) as the Board considers appropriate.
					(13)Other terms of the orderThe order shall contain such other terms,
			 consistent with this section, as are necessary to carry out this
			 section.
				(e)Effect of section
				(1)In generalThis section—
					(A)does not provide for control of production
			 or otherwise limit the right of individual citrus growers, handlers, and
			 importers to produce, handle, or import citrus; and
					(B)is intended to treat all persons producing,
			 handling, and importing citrus fairly and to implement any order in an
			 equitable manner.
					(2)Other
			 programsNothing in this
			 section preempts or supersedes any other program relating to citrus promotion,
			 research, industry information, and consumer information organized and operated
			 under any Federal or State law.
				(3)Relationship between Secretary and
			 Board
					(A)In generalIn carrying out the responsibilities of the
			 Secretary to oversee the disbursement of funds to the Board and the operation
			 of the program under this section, no official or employee of the Department
			 may make decisions as to the best use of funds or shape the program to reflect
			 the personal preference of the official or employee.
					(B)Authority of the BoardThe Board shall retain sole authority to
			 structure the projects and activities described in this section within the
			 limits established by this section and the order.
					(C)Secretarial responsibilitiesThe Secretary—
						(i)shall ensure that any programs carried out
			 under this operate in a manner consistent with this section and other
			 applicable law;
						(ii)shall eliminate any unnecessary regulatory
			 costs or requirements to the citrus industry in carrying out the oversight and
			 regulatory responsibilities of the Secretary;
						(iii)shall promote the most efficient use of
			 funds; and
						(iv)may not substitute the judgment of the
			 Secretary for the judgment of the Board or alter any projects or activities
			 described in this section.
						(f)RegulationsThe Secretary may issue such regulations as
			 are necessary to carry out this section.
			
